Motion by plaintiff to vacate the notice of appeal of defendant Yale Transport Corp. denied. In our opinion, the provisions in the order appealed from requiring the payment of the motion costs as well as the costs awarded by the existing judgment against plaintiff in favor of said defendant, were absolute and unconditional, and hence, its acceptance of such costs did not bar its right to appeal (ef. Farmers’ Loan & Trust Co. v. Bankers & Merchants’ Tel. Co., 109 N. Y. 342). Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.